         Case 1:18-cv-00113-HCN-PMW Document 56 Filed 11/26/19 Page 1 of 4




                            IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF UTAH, NORTHERN DIVISION


    LYNDA PIPKIN, ROBERT MCENTEE, and
    ELIZABETH CARLIN,                                       MEMORADUM DECISION
                                                                AND ORDER
                          Plaintiffs,
    v.
                                                         Case No. 1:18-cv-00113-HCN-PMW
    DARYL ACUMEN and GILES
    WITHERSPOON,                                        District Judge Howard C. Nielson, Jr.
                                                       Chief Magistrate Judge Paul M. Warner
                          Defendants.


          District Judge Howard C. Nielson, Jr. referred this case to Chief Magistrate Judge Paul

M. Warner pursuant to 28 U.S.C. § 636(b)(1)(A). 1 Before the court is Plaintiff Lynda Pipkin’s

(“Pipkin”) Short Form Discovery Motion for Protective Order (“Motion”). 2 The court has

carefully reviewed the written memoranda submitted by the parties. Pursuant to Civil Rule 7-1(f)

of the Rules of Practice for the United States District Court for the District of Utah, the court has

concluded that oral argument is not necessary and will determine the motion on the basis of the

written memoranda. See DUCivR 7-1(f).

                                          BACKGROUND

          On August 12, 2019, Pipkin attended a deposition wherein Defendant Giles Witherspoon

(“Witherspoon”) asked Pipkin questions related to how Plaintiffs are funding their lawsuit

against Defendants. 3 Pipken’s counsel objected pursuant to Rule 30(d)(3) and instructed Pipkin


1
  See docket no. 29.
2
  See docket no. 46.
3
  See docket no. 46 at 1.
      Case 1:18-cv-00113-HCN-PMW Document 56 Filed 11/26/19 Page 2 of 4




not to answer. 4 Soon after, Pipkin filed the instant Motion seeking a protective order pursuant to

Rule 26(c) of Federal Rules of Civil Procedure prohibiting any discovery related to the funding

of Plaintiffs’ lawsuit. 5 Pipkin argues that a protective order is warranted because information

related to the funding of the lawsuit is irrelevant to any claim or defense. 6

        Witherspoon disagrees and contends information regarding the financial interest of a

witness in this litigation is relevant as to the bias and credibility of that witness. 7 Witherspoon

seeks discovery of Pipkin’s fee agreements because Witherspoon believes Dave Bateman, a

witness for Pipkin, is financing the litigation. 8

                                            DISCUSSION

        The Motion before the court relates to discovery. “The district court has broad discretion

over the control of discovery, and [the Tenth Circuit] will not set aside discovery rulings absent

an abuse of that discretion.” Sec. & Exch. Comm’n v. Merrill Scott & Assocs., Ltd., 600 F.3d

1262, 1271 (10th Cir. 2010) (quotations and citations omitted).

        The general scope of discovery is governed by Rule 26(b)(1) of the Federal Rules of

Civil Procedure, which provides that

                   [p]arties may obtain discovery regarding any
                   nonprivileged matter that is relevant to any party's claim
                   or defense and proportional to the needs of the case,
                   considering the importance of the issues at stake in the
                   action, the amount in controversy, the parties' relative
                   access to relevant information, the parties' resources, the
                   importance of the discovery in resolving the issues, and
                   whether the burden or expense of the proposed discovery

4
  See id.
5
  See id.
6
  See id.
7
  See docket no. 48. at 1.
8
  See id.

                                                     2
      Case 1:18-cv-00113-HCN-PMW Document 56 Filed 11/26/19 Page 3 of 4




                  outweighs its likely benefit. Information within this scope
                  of discovery need not be admissible in evidence to be
                  discoverable.

       The court may issue a protective order, for good cause, to protect a party from

“annoyance, embarrassment, oppression, or undue burden or expense.” Fed. R. Civ. P. 26(c)(1).

A protective order may forbid “inquiry into certain matters, or [limit] the scope of disclosure or

discovery to certain matters.” Fed. R. Civ. P. 26(c)(1)(D).

       After considering the present record and the relevant case law, the court concludes that

information related to funding of the litigation is irrelevant to the claims and defenses of the case

and, therefore, Plaintiffs’ funding of the lawsuit is not discoverable. Witherspoon’s argument

that Plaintiffs’ funding arrangement is relevant to the credibility and bias of Dave Bateman as a

witness is entirely speculative and insufficient to demonstrate the relevance of the sought-after

fee agreements. See MLC Intellectual Prop., LLC v. Micron Tech., Inc., No. 14-CV-03657-SI,

2019 WL 118595, at *2 (N.D. Cal. Jan. 7, 2019) (stating that courts have found fee and litigation

funding agreements could be discoverable when there is a specific, articulated reason to

suspect bias or conflicts of interest); Yousefi v. Delta Elec. Motors, No. C13-1632RSL, 2015 WL

11217257, at *2 (W.D. Wash. May 11, 2015) (“Whether plaintiff is funding this litigation

through savings, insurance proceeds, a kickstarter campaign, or contributions from the union is

not relevant to any claim or defense at issue. If, however, Local 46 has not merely donated funds

or expertise to pursue these claims but has an expectation of payment if and only if plaintiff

prevails, evidence of that financial interest may be relevant to determining the credibility and

potential bias of Local 46 witnesses.”). Moreover, if this case proceeds to trial, Witherspoon has




                                                  3
        Case 1:18-cv-00113-HCN-PMW Document 56 Filed 11/26/19 Page 4 of 4




various tools at his disposal for questioning and ascertaining witnesses bias and credibility.

Accordingly, Pipkin’s Motion is granted.

                                 CONCLUSION AND ORDER

         Based on the foregoing, Plaintiff Lynda Pipkin’s (“Pipkin”) Short Form Discovery

Motion for Protective Order 9 is GRANTED. Defendant Witherspoon is hereby prohibited from

conducting any discovery into how Plaintiff is funding the instant lawsuit against Defendants.

         IT IS SO ORDERED.

         DATED this 26th day of November, 2019.

                                              BY THE COURT:




                                              PAUL M. WARNER
                                              Chief United States Magistrate Judge




9
    See docket no. 46.

                                                 4
